DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the composition species comprising PA12.12, modified poly(arylene ether) and glass fibers in the reply filed on May 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b)as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 24, 2022
Claim Rejections - 35 USC § 112
Claims 1-13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what is meant by “long chain” defining the polyamide.
In claim 1, it is unclear what is meant by “modified” defining the poly(arylene ether).
	In claim 3, there is no express antecedent basis from claim 1 for the long chain polyamide from “lactam” or from “diacid and diamine”.
	In claim 3, the recitation “the long chain polyamide from lactam has from 8 to 14 carbon atoms” is indefinite in that it is unclear whether it is the polyamide or the lactam that has from 8 to 14 carbon atoms.
	In claim 9, there is no express antecedent basis from claim 7 for the poly(arylene ether) “having the structural unit of Formula (II)”.
	In claim 20, there is no express antecedent basis from claim 2, for “the aromatic diacid” or “the aromatic diamine”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0355679 (Aepli).
Aepli discloses a thermoplastic polyamide composition comprising:
30 to 84.9 wt.% of a polymer mixture comprising (A1) 50 to 90 wt.% of a semiaromatic, semicrystalline polyamide (meets Applicants’ generic “long chain” polyamide and overlaps content thereof); (A2) 5 to 50 wt.% of a polyphenylene ether (meets Applicants’ generic “modified’ poly(arylene ether) and overlaps content thereof); and (A3) 0 to 40 wt.% of an aliphatic semicrystalline polyamide (also meets Applicants’ generic “long chain” polyamide and overlaps content thereof), wherein (A1)-(A3) add up to 100 wt.% of component (A);
15 to 60 wt.% of glass fibers inclusive of D-glass glass fibers (meets Applicants’ D-glass fibers and overlaps content thereof) ;
 0.1 to 10 wt.% of a LDS additive (not precluded from present claims);
0 to 40 wt.% of a particulate filler different from (C) (if present not precluded from present claims); and
0 to 5 wt.% of other additional additives (if present not precluded from present claims), wherein (A)-(E) add up to 100 wt.%
(e.g., abstract, [0012-0022], [0069], [0104-0106], examples, claims).
	Aepli sets forth various inventive compositions (Tables 2-4) meeting all of the claimed material and content requirements except that the glass fiber is not a type D.    For example, composition B1 (Table 2) comprises:
45.5 wt.% polyamide PA 6T/10T (A1) (meets Applicants’ “long chain” polyamide and content thereof); 20 wt.% (50:50) maleic anhydride grafted mixture of PPE (A2) (meets Applicants’ “modified’ poly(arylene ether and content thereof) and PA 66 (A3) (together with (A1) meets Applicants’ “long chain” polyamide and content thereof);
30 wt.% glass fiber type A (meets Applicants’ glass fiber content);
4 wt.% LDS additive (not precluded from present claims); and
0.5 STAB heat stabilizer (not precluded from present claims).
In essence, Aepli’s exemplified compositions differ from the present claims in that the glass fiber is not a type D.  Considering Aepli clearly discloses glass fiber type A and glass fiber type D as viable functional alternatives [0069-0070], it would have been obvious to one having ordinary skill in the art to replace the exemplified glass fiber type A with its functional equivalent glass fiber type D (meets Applicants’ D-glass fiber) with the reasonable expectation of success. The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.            
As to claims 2 and 20, Aepli’s exemplified PA 6T/10T is derived from an aromatic diacid having 8 carbons.
As to claims 3 and 20, Aepli’s semiaromatic, semicrystalline polyamide (A1) can be suitably prepared from 0 to 70 mol% of at least one aliphatic dicarboxylic acid having 6 to 12 carbons, aliphatic diamines having 4 to 18 carbons and also lactams having from 6 to 12 carbons [0028-0030].  Moreover, Aepli’s aliphatic, semicrystalline polyamide (A3) can be suitably prepared from similar aliphatic dicarboxylic acids, aliphatic diamines and lactams [0062-0063].  Accordingly, the use of a polyamide meeting the presently claimed requirements is obvious to one having ordinary skill in the art.
As to claims 4 and 20, it is within the scope of Aepli’s inventive disclosure [0062-0063] to use an aliphatic semicrystalline polyamide (A3) falling within the scope of the present claim in place of the exemplified PA 66 functional alternative with the reasonable expectation of success.
As to claim 5, Aepli’s semiaromatic, semicrystalline polyamide (A1) has a solution viscosity of not more than 2.6 in m-cresol [0053-0054].  Aepli’s aliphatic, semicrystalline polyamide (A3) is not limited in terms of relative viscosity.  It would have been within the purview of one having ordinary skill in the art to determine and regulate the appropriate relative viscosity of Aepli’s polyamides (A1) and (A3) (inclusive of that presently claimed) in accordance with the ultimate properties desired. 
As to claim 6, Aepli’s  B1 comprises 45.5 wt.% polyamide PA 6T/10T together with 10 wt.% PA 66.
As to claims 7-11, Aepli’s PPE type A contains a maleic anhydride grafted-poly(2,6-dimethyl,1,4-phenylene ether) [0104].
As to claim 12, Aepli’s composition B1 comprises 10 wt.% PPE.
As to claim 13, inasmuch as the glass fibers (B) comprise 15 to 60 wt.% of the composition, it would have been obvious to one having ordinary skill in the art  use the glass fiber type D in amounts falling within the scope of the present claims with the reasonable expectation of success. 
As to claims 16 and 17, Aepli introduces the glass fibers down-stream from the polymers [0099].
As to claims 18 and 19, Aepli’s compositions are useful for production of similar electronic telecommunication devices [0095-0096].            
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANA L. WOODWARD/Primary Examiner, Art Unit 1765